UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. 1)1 Oncothyreon Inc. (Name of Issuer) Common Stock, $0.0001 par value per share (Title of Class of Securities) (CUSIP Number) SPIKE LOY BVF PARTNERS L.P. 1 Sansome Street, 30th Floor San Francisco, California 94104 (415) 525-8890 ADAM W. FINERMAN, ESQ. OLSHAN FROME WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 11, 2016 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box x. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 682324108 1 NAME OF REPORTING PERSON BIOTECHNOLOGY VALUE FUND, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 4,748,420* 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 4,748,420* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,748,420* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0%* 14 TYPE OF REPORTING PERSON PN * See Item 5 of the Schedule 13D. 2 CUSIP NO. 682324108 1 NAME OF REPORTING PERSON BIOTECHNOLOGY VALUE FUND II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 3,043,027* 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 3,043,027* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,043,027* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.2%* 14 TYPE OF REPORTING PERSON PN * See Item 5 of the Schedule 13D. 3 CUSIP NO. 682324108 1 NAME OF REPORTING PERSON BIOTECHNNOLOGY VALUE TRADING FUND OS, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 742,489* 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 742,489* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 742,489* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1%* 14 TYPE OF REPORTING PERSON PN * See Item 5 of the Schedule 13D. 4 CUSIP NO. 682324108 1 NAME OF REPORTING PERSON BVF PARTNERS OS LTD. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 742,489* 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 742,489* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 742,489* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1%* 14 TYPE OF REPORTING PERSON CO * See Item 5 of the Schedule 13D. 5 CUSIP NO. 682324108 1 NAME OF REPORTING PERSON BVF PARTNERS L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 18,799,368* 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 18,799,368* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 18,799,368* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 19.8%* 14 TYPE OF REPORTING PERSON PN, IA * See Item 5 of the Schedule 13D. 6 CUSIP NO. 682324108 1 NAME OF REPORTING PERSON BVF INC. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 18,799,368* 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 18,799,368* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 18,799,368* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 19.8%* 14 TYPE OF REPORTING PERSON CO * See Item 5 of the Schedule 13D. 7 CUSIP NO. 682324108 1 NAME OF REPORTING PERSON MARK N. LAMPERT 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 18,799,368* 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 18,799,368* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 18,799,368* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 19.8%* 14 TYPE OF REPORTING PERSON IN * See Item 5 of the Schedule 13D. 8 CUSIP NO. 682324108 The following constitutes Amendment No. 1 to the Schedule 13D filed by the undersigned (“Amendment No. 1”).This Amendment No. 1 amends the Schedule13D as specifically set forth herein. Item 4. Purpose of Transaction. Item 4 is hereby amended to add the following: On January 11, 2016, certain of the Reporting Persons (the “BVF Group”) entered into a letter agreement (the “Agreement”) with the Issuer. Pursuant to the Agreement (i) concurrent with the execution of the Agreement, the Issuer appointed one designee of the BVF Group, Mark N. Lampert, as a Class I director on the Board (the “Class I Designee”) and agreed to nominate the Class I Designee at each subsequent election at which Class I directors are elected, (ii) concurrent with the execution of the Agreement, the Issuer appointed Dr. Gwen Fyfe (the “New Director”) as a Class III director on the Board and agreed to nominate Dr. Fyfe at the 2016 Annual Meeting, (iii) the Issuer agreed that, solely in the event that Dr. Fyfe is unwilling or unable to serve as a director on the Board, the Issuer shall appoint one additional designee of the BVF Group as a Class III director on the Board (“Class III Designee” and together with the Class I Designee, the “Designees”) and (iv) the Board shall immediately establish a CEO search committee of three members, one of which will include Mr. Lampert or the Class I Designee, if different, to oversee a search to identify a new CEO.The BVF Group may also designate a replacement Designee in the event that either of its Designees resign or are unable to serve for any reason. Pursuant to the Agreement, the BVF Group agreed to vote in favor of (i) the election of each director nominated by the Board, and (ii) in accordance with the Board’s recommendations with respect to all other matters, except with respect to any acquisition transaction and except to the extent that the recommendation of Institutional Shareholder Services (“ISS”) differs from the Board’s recommendation, in which case the BVF Group may vote in accordance with ISS’s recommendations.In addition, the BVF Group agreed to certain customary restrictions.The Agreement terminates, and the Designees must resign, upon the earliest of (i) BVF Group ceasing to beneficially own at least 15% (on an as-converted basis, including any warrants or convertible preferred stock owned by the Stockholders notwithstanding any restrictions on conversion) of the Issuer’s outstanding Common Stock, (ii) thirty days after the date on which the BVF Group notifies the Issuer in writing that it wishes to terminate its designation right or (iii) any material breach of the Agreement by the BVF Group. The foregoing description of the Agreement is qualified in its entirety by reference to the Agreement, which is attached as Exhibit 99.1 hereto and is incorporated herein by reference. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Item 6 is hereby amended to add the following: On January 11, 2016, certain of the Reporting Persons and the Issuer entered into the Agreement as defined and described in Item 4 above and attached as Exhibit 99.1 hereto. Item 7. Material to be Filed as Exhibits. Item 7 is hereby amended to add the following exhibit: LetterAgreement, dated January 11, 2016. 9 CUSIP NO. 682324108 SIGNATURES After reasonable inquiry and to the best of his or its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:January 11, 2016 BIOTECHNOLOGY VALUE FUND, L.P. By: BVF Partners L.P., its general partner By: BVF Inc., its general partner By: /s/ Mark N. Lampert Name: Mark N. Lampert Title: President BIOTECHNOLOGY VALUE FUND II, L.P. By: BVF Partners L.P., its general partner By: BVF Inc., its general partner By: /s/ Mark N. Lampert Name: Mark N. Lampert Title: President BIOTECHNOLOGY VALUE TRADING FUND OS, L.P. By: BVF Partners L.P., its investment manager By: BVF Inc., its general partner By: /s/ Mark N. Lampert Name: Mark N. Lampert Title: President BVF PARTNERS OS LTD. By: BVF Partners L.P., its sole member By: BVF Inc., its general partner By: /s/ Mark N. Lampert Name: Mark N. Lampert Title: President 10 CUSIP NO. 682324108 BVF PARTNERS L.P. By: BVF Inc., its general partner By: /s/ Mark N. Lampert Name: Mark N. Lampert Title: President BVF INC. By: /s/ Mark N. Lampert Name: Mark N. Lampert Title: President /s/ Mark N. Lampert MARK N. LAMPERT 11
